       Case 3:21-cv-00044-DPM Document 7 Filed 08/16/21 Page 1 of 1



           IN THE UNITED STATES DISTRICT COURT
          FOR THE EASTERN DISTRICT OF ARKANSAS
                    NORTHERN DIVISION

ALFRED WILLIAMS                                                      PLAINTIFF

v.                     No. 3:21-cv-44-DPM-JTR

HAROLD THOMAS, Jailer,
Mississippi County Detention Center;
MISSISSIPPI COUNTY DETENTION
CENTER; and DALE COOK, Sheriff,
Mississippi County Detention Center                            DEFENDANTS

                                ORDER
     1. The Court withdraws the reference.
     2. Williams hasn't responded to the Court's 1 July 2021 Order;
his mail is still being returned undelivered.      Doc. 5-6.    His complaint
will therefore be dismissed without prejudice.         LOCAL RULE      5.5(c)(2).
An in forma pauperis appeal from this Order and accompanying
Judgment would not be taken in good faith.          28 U.S.C. § 1915(a)(3).
     So Ordered.



                                       D.P. Marshall Jr.
                                       United States District Judge

                                          t   C,   1/vr51 )\ 0?-,/
